Citation Nr: 0606522	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  02-11 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for scars of the left temple and left eyebrow, residuals of a 
head injury.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Cleveland, Ohio, which among other actions, granted 
service connection for scars of the left temple and left 
eyebrow, residuals of a head injury.  The RO initially 
assigned a noncompensable rating; however, in an August 2002 
rating decision the RO assigned an initial evaluation of 10 
percent.

The Board initially reviewed the claim in February 2003.  At 
that time, the Board initiated additional evidentiary 
development through the Board's Evidence Development Unit 
(EDU) pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  However, 
while the matter was still pending at the EDU, the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") invalidated 38 C.F.R. § 19.9(a)(2).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003) (hereinafter DAV).  For a short time 
the EDU continued to develop evidence under specific 
circumstances.  See VAOPGCPREC 1-03.  But ultimately, VA 
determined that the Veterans Benefits Administration would 
resume all development functions.  Consequently, the Board 
remanded the case to RO in October 2003 to develop the 
record.  A review of the file indicates that the remand 
directives have been executed to the extent possible and the 
Board may proceed with its review.  See Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for an initial evaluation in excess of 10 
percent for scars of the left temple and left eyebrow, 
residuals of a head injury; all reasonable development 
necessary for the disposition of the appeal of these claims 
has been completed.

2.  The service-connected scars of the left temple and left 
eyebrow, residuals of a head injury, are manifested by 
subjective symptoms of pain on palpation, and objective 
evidence of no more than a moderately disfiguring scar on the 
left temple, 2 millimeters circular depression and no more 
than a moderately disfiguring scar on the left eyebrow, 1.2 
centimeters X 0.1 centimeters linear depressed, both of 
normal skin color and skin texture, and without soft tissue 
missing or adherence to underlying tissue; the scars do not 
manifest symptomatology of skin that is indurated and 
inflexible, visible or palpable tissue loss covering either 
scar, or gross distortion or asymmetry of the eyebrow or 
temporal areas.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 10 percent for scars of the left temple and left 
eyebrow, residuals of a head injury, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.3, 4.6, 4.7, 4.118, Diagnostic Code 
7800 (2005) (prior to and after August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in December 2000, nine months 
before the rating decision.  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  The VCAA notice complies with the 
first three requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), in that it: (1) informs the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informs the claimant about the 
information and evidence that VA will seek to provide; and 
(3) informs the claimant about the information and evidence 
the claimant is expected to provide.  Although the December 
2000 letter did not request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)," a letter to the veteran dated in April 2003, 
requests that the veteran provide information and releases 
for every medical provider who treated the veteran for 
service-connected scars of the left temple and left eyebrow.  
The implication of the letter is that all information or 
evidence regarding this service-connected disability be 
provided.  As such, the fourth element is satisfied.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

The Board concludes that the discussions in the September 
2001 and August 2002 rating decisions, the April 2002 
Statement of the Case (SOC), and the Supplemental Statement 
of the Case (SSOC) in March and August 2005, adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim.  The Board observes that the 
December SOC informed the veteran of the implementing 
regulations, including that VA would assist him in obtaining 
government or private medical or employment records, provided 
that he sufficiently identified the records sought and 
submitted releases as necessary.  The Board finds that these 
documents show that the appellant was notified of the 
evidence needed to substantiate the claims addressed in this 
decision and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so, including 
efforts to retrieve service medical records or search for 
alternate sources of information.  VA afforded the veteran VA 
medical examinations, which addressed the pertinent rating 
criteria for scars of the left temple and left eyebrow.  The 
evaluations are adequate for rating purposes and there is 
sufficient medical evidence of record to make decisions on 
the claim on appeal.  There is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A (d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005). 

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claim.  Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant case, 
there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard, 4 Vet. App. 384 (1993).

Law and Regulations

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.         
    
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
equipoise or in support of the claim, it is allowed.  Id.  

The veteran's scars of the left temple and left eyebrow, 
residuals of a head injury, are currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7800 (Disfigurement of the head, face, or neck).

The schedule for rating disabilities of the skin was revised 
effective August 30, 2002.  The VA General Counsel has held 
that where a law or regulation changes during the pendency of 
a claim, the Board should first determine whether application 
of the revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or 
benefits the claimant had prior to enactment of the new rule.  
See VAOPGCPREC 7-2003.  However, if the revised version of 
the regulation is more favorable, the implementation of that 
regulation under 38 U.S.C.A. § 5110(g), can be no earlier 
than the effective date of that change.  VA can apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change.  See VAOPGCPREC 3-00.

Under the rating criteria in effect prior to August 30, 2002, 
moderately disfiguring scars are assigned a 10 percent 
disability rating.  A 30 percent rating is warranted for 
severely disfiguring scars, especially if the scar produced a 
marked and unsightly deformity of the eyelids, lips or 
auricles.  A 50 percent disability is warranted for 
completely disfiguring scarring, an exceptionally repugnant 
deformity of one side of the face, or marked or repugnant 
bilateral disfigurement.  A note to DC 7800 states that when 
in addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 10 percent 
rating can be increased to 30 percent and the 30 percent 
rating can be increased to 50 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  38 C.F.R. § 4.118, DC 7800 
(2002).

Effective August 30, 2002, with one characteristic of 
disfigurement assignment of a 10 percent rating is warranted.  
The eight characteristics of disfigurement are: skin 
indurated and inflexible in an area exceeding six square 
inches; underlying soft tissue missing in an area exceeding 
six square inches; skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc) in an area exceeding six square 
inches; skin hypo- or hyperpigmented in an area exceeding six 
square inches; scar adherent to the underlying tissue; 
surface contour of scar elevated or depressed on palpation; 
scar at least one-quarter inch in length; or scar five or 
more inches in length. Visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement a 30 percent rating is 
warranted.  A 50 percent rating is assigned for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement.  38 C.F.R. § 4.118, DC 7800 (2005).  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records; his contentions as reflected in the VA Form 21-526 
and the Notice of Disagreement; VA records for treatment from 
2001 to the present; private treatment records from Kaiser 
Permanente; and VA examination reports.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

The Board notes at the outset that consideration has been 
given to the Court's determination in Fenderson v. West, 12 
Vet. App. 119 (1999), and whether the veteran is entitled to 
a higher rating for his scars of the left temple and left 
eyebrow for any period of time based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A 
review of the evidence indicates that the veteran does not 
meet the criteria for a higher evaluation for any stage 
during the period of time in question.

The July 2004 VA examination report addresses each of the 
eight characteristics of disfigurement found in the revised 
version of Diagnostic Code 7800.  The veteran meets only one 
of these eight characteristics, in that both service-
connected scars are depressed.  On examination, the scars did 
not consist of skin that is indurated and inflexible.  The 
skin color of the scars was normal without hypo- or 
hyperpigmented areas.  Skin texture was not abnormal 
(irregular, atrophic, shiny, scaly, etc.)  In this regard, 
the Board notes that the July 2004 examiner described the 
scars as "depressed or atrophic."  The Board accepts the 
plain meaning of this statement, which is that the scars are 
one or the other, but not both.  There is no soft tissue 
missing and the scars are not adherent to underlying tissue.  
The examiner found no visible or palpable tissue loss 
covering either scar, or gross distortion or asymmetry of the 
eyebrow or temporal areas. 
 
With regard to size measurements, the July 2001, May 2003, 
and July 2004 examination reports uniformly show that the 
service-connected scars cover a very small area.  Some 
discrepancy is noted between the measurements taken in 2001 
and 2003 versus the measurements taken in 2004.  Notably, the 
same examiner performed the 2001 and 2003 examinations and 
described the scar on the left temple as a 7 centimeters 
(cm.) circular depression and the scar on the left eyebrow as 
4.5 cm.  The 2004 examiner measured the scar on the left 
temple as a 2 millimeters (mm.) circular depression and the 
scar on the left eyebrow as 1.2 cm. X 0.1 cm. linear 
depressed.  Kaiser Permanente records show that the veteran 
also incurred a scar to the left cheek bone area in 1997 that 
was treated with four sutures.  This scar was noted in all of 
the VA examination reports and a measurement of 4 cm. is 
shown in the 2001 and 2003 reports.  The 2004 examiner did 
not provide a measurement for the nonservice-connected scar.  
Consequently, there is no basis to resolve the discrepancy.  
In any case, with all of the measurements given, it is clear 
that the service-connected scars of the left temple and left 
eyebrow do not measure more than 13 cm. in length or at least 
one-quarter inch (0.6 cm.) wide at the widest part, as the 
longest and widest measurements given were 7 cm. length and 
.1 cm. width.
Thus, the symptomatology manifested by the service-connected 
scars of the left temple and left eyebrow only meet one of 
the eight characteristics of disfigurement and as such, meet 
the criteria for a 10 percent rating under the revised 
criteria, but no greater.

Under the criteria in effect prior to August 30, 2002, the 
scars of the left temple and left eyebrow would have to be 
severely disfiguring to meet the criteria for an initial 30 
percent rating.  Both VA examiners agreed as to the 
disfiguring nature of the service-connected scars, and the 
first examiner noted that the scars were visible at a 
distance.  However, the latter VA examiner described the 
scars as "superficial" and the objective evidence reflects 
that the skin color of the scars is normal; the scars are 7 
cm. or less in length and there is no tissue loss, or 
limitation of movement or adherence to underlying skin.  
Moreover, the appearance of the scars as depicted in color 
photographs is not profound.  The Board concludes from the 
objective findings that the scars of the left temple and left 
eyebrow are no more than moderately disfiguring.

The Board finds that the veteran is not entitled to 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) for his service-connected scars of the left 
temple and left eyebrow.  The record indicates that the 
veteran works for the U.S. Postal Service in some capacity.  
The veteran has failed to present any evidence of particular 
circumstances, such as frequent periods of hospitalization or 
marked interference with employment due to his service-
connected scars of the left temple and left eyebrow 
disabilities that render impractical the application of the 
regular rating criteria.  There is no evidence, such a 
statement from his employer, showing that the veteran has 
been economically harmed, solely by his service-connected 
scars of the left temple and left eyebrow, beyond the degree 
of disability anticipated by the current 10 percent rating.  
In the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell, supra; Shipwash, supra; Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  As 
there is no objective evidence showing that the veteran's 
service-connected scars of the left temple and left eyebrow, 
by themselves, have a substantial impact upon his 
occupational abilities that is not otherwise accounted for by 
application of the rating schedule, a referral for 
consideration of an extraschedular evaluation, under the 
guidelines of 38 C.F.R. § 3.321(b)(1), is not warranted.


ORDER

Assignment of an initial evaluation in excess of 10 percent 
for scars of the left temple and left eyebrow, residuals of a 
head injury, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


